UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 15, SEQUIAM CORPORATION (Exact name of registrant as specified in its charter) California 333-45678 33-0875030 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 300 Sunport Lane, Orlando, Florida 32809 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(407) 541-0773 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 1 – REGISTRANT’S BUSINESS AND OPERATIONS Item 1.01 Entry into a Material Definitive Agreement. The information provided in response to Item 8.01 of this Current Report on Form 8-K is hereby incorporated by reference. SECTION 8–OTHER EVENTS Item 8.01 Other Events. On June 18, 2007, Sequiam Corporation (the “Company”) received written notice(the “Notice”) from Biometrics Investors, LLC (“Biometrics”)thatthe Company violated the subordination agreement, dated March 30, 2007, by and among Mark Mroczkowski, Nick VandenBrekel and Biometrics (the “Subordination Agreement”) as a result of payinga debt owed to Mr. VandenBrekel that was classified as a “Junior Liability”. According to the Notice, the Company’s violation of the Subordination Agreement constitutedan event of defaultunder Section 14(b) of that certain loan agreement, dated March 30, 2007, between the Company and Biometrics (the “Loan Agreement”),unless cured by the Company within the 30 days curative period following the date of the Notice. On June 21, 2007, the Company received an additional written notice (the “Additional Notice”) from Biometrics stating that Biometrics will refrain from enforcing its rights under the Loan Agreement with respect to the defaults that were identified in the Noticefor so long as Mr. VandenBrekel is in full compliance with the terms of the agreement described below. On June 20, 2007, Nick VandenBrekel and Biometrics entered into an Agreement (the “Agreement”) providing thatMr. VandenBrekel will purchase 100% of Biometrics for a purchase price equal to Biometrics’ out of pocket investment plus accrued interest, alltransaction costs, and all expenses incurred by Biometrics related to its investment in the Company (the “Purchase Price”). The Agreement also stated that closing is to be no later than August 20, 2007 (the “Closing Date”)and that from June 20, 2007 to the Closing Date, Mr. VandenBrekel will provide 100% of the working capital needed by the Company as determined by Biometrics. On August 15, 2007 Nick VandenBrekel acquired 100% of Biometrics. Immediately subsequent to the acquisition of Biometrics by Mr. VandenBrekel, he sold it to an unrelated third party. Concurrent with the acquisition Biometrics:(a) waived theevent of default described in the Notice, (b) modified the Loan Agreement to waive the requirement for bank account control agreements and (c) modified the Loan Agreement to provide that no interest shallaccrue on the indebtedness evidenced by the Term A Loanfor the period commencing on August 15, 2007 through the date of repayment. These events were memorialized by Biometrics and the Company as follows: · Waiver of Defaultunder Loan Agreement dated as of March 30, 2007, between Sequiam Corporation and BiometricsInvestors, LLC, dated August 15, 2007; · Modification ofLoan Agreement dated as of March 30, 2007, between Sequiam Corporation and BiometricsInvestors, LLC, dated August 15, 2007; and · Modification of Loan Agreement dated as of March 30, 2007, between Sequiam Corporation and BiometricsInvestors, LLC, dated August 15, 2007. SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS Item 9.01Financial Statements and Exhibits. (a)Financial Statements of Businesses Acquired. Not Applicable (b)Pro Forma Financial Information. Not Applicable (c)Shell Company Transactions. Not Applicable (d)Exhibits. NumberDescription 10.1 Waiver of Defaultunder Loan Agreement dated as of March 30, 2007, between Sequiam Corporation and Biometrics Investors, LLC, dated August 15, 2007 10.2 Modification ofLoan Agreement dated as of March 30, 2007, between Sequiam Corporation and Biometrics Investors, LLC, dated August 15, 2007 10.3 Modification of Loan Agreement dated as of March 30, 2007, between Sequiam Corporation and Biometrics Investors, LLC, dated August 15, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SEQUIAM CORPORATION (Registrant) Date:August17, 2007 By:/s/ Mark L. Mroczkowski Mark L. Mroczkowski Executive Vice President and Chief Financial Officer
